Johnson, J.
(dissenting) — In reaching its decision, the majority disregards the strong statutory mandate requiring disclosure of public documents, misapplies our cases narrowly recognizing statutory exceptions to disclosure, and judicially creates a new broad exemption to disclosure which has no statutory or case support. I would affirm the trial court’s order compelling discovery in Hangartner v. City of Seattle and reverse the trial court’s order limiting discovery in Citizens Against the Monorail v. Seattle Popular Monorail Authority (ETC).9
The majority disregards the principles underlying the public disclosure act (PDA.) The PDA mandates broad public disclosure of public records upon request. Newman v. King County, 133 Wn.2d 565, 570, 947 P.2d 712 (1997). The purpose of the PDA is to ensure the sovereignty of the people and the accountability of the governmental agencies that serve them. RCW 42.17.251. The PDA is to be liberally construed to promote full access to public records, and its exemptions are to be narrowly construed. RCW 42.17.251. Courts must “take into account the policy of [the PDA] that free and open examination of public records is in the public interest, even though such examination may cause inconvenience or embarrassment to public officials or others.” RCW 42.17.340(3) (emphasis added).
*455A. Citizens Against the Monorail’s PDA Records Request
The majority ignores the purpose and requirements of the PDA by dismissing Citizens Against the Monorail’s (Citizens) PDA request as overbroad and holding that “a proper request under the PDA must identify with reasonable clarity those documents that are desired, and a party cannot satisfy this requirement by simply requesting all of an agency’s documents.” Majority at 448. No authority exists within the PDA or our cases to support this new requirement. The PDA provides that “agencies shall, upon request for identifiable public records, make them promptly available to any person.” RCW 42.17.270 (emphasis added). If an agency finds the request unclear, it may ask for clarification. RCW 42.17.320. Therefore, the only relevant inquiry is whether the party seeking public documents made a clear request for “identifiable public records”—the request’s breadth is irrelevant.
Citizens requested from ETC the opportunity “to inspect all books, records, documents of every kind . . . .” Citizens Clerk’s Papers (CCP) at 15. This request succinctly asked for all of the public records in ETC’s possession that were pertinent to the purpose for which they were sought. Citizens is a political action committee formed in opposition to the Seattle monorail. ETC is a public development authority charged with planning the Seattle monorail. Logically, Citizens would be interested in all public records from that agency, and the agency’s bylaws state that the “public shall have the right at any reasonable time to inspect all books, records and documents of every kind . . . .” CCP at 58 (emphasis added). What better way to “identify” all of ETC’s public documents than simply to request all of ETC’s public documents? Further, the record shows that ETC clearly understood the request and acknowledged its breadth, but never asked for clarification pursuant to RCW 42.17.320. See, e.g., CCP at 22 (letter from ETC’s counsel to Citizens’ counsel explaining that “ETC will produce documents requested by your client as *456expeditiously as possible given the extensive request and our need to review documents to determine the application of various exemptions.”). I fail to see the impropriety in Citizens’ request.
The majority relies upon two Court of Appeals cases, Bonamy v. City of Seattle, 92 Wn. App. 403, 960 P.2d 447 (1998) and Wood v. Lowe, 102 Wn. App. 872, 10 P.3d 494 (2000), but neither case supports its new judicially-created requirement that a PDA request must be narrow. Both Wood and Bonamy dealt with “requests” or inquiries into getting information or personnel files, and both cases held that the “requests” did not constitute a request for public records under the PDA—not that the requests were too broad to satisfy the PDA requirements. Bonamy, 92 Wn. App. at 409; Wood, 102 Wn. App. at 876-77. Neither case supports the majority’s new rule. No case, until now, has held that a valid request for identifiable public records was too broad, which is understandable because the PDA by its plain language does not require requests to be narrow.
The majority also concludes that allowing Citizens to request all public documents from ETC would lead to absurd results, but it fails to indicate what those absurd results would be. See majority at 448. Citizens made the only request possible under the circumstances. On September 26, 2002, after Citizens’ initial records request, Citizens requested a records index from ETC to help facilitate its records request and identify specific documents sought. CCP at 15-16. ETC responded that it did not have a records index and that, pursuant to RCW 42.17.260(4), an index was not required because it would be unduly burdensome. CCP at 19. The majority does not explain how Citizens could have specifically identified documents that ETC did not even specifically identify. I fail to see the absurdity in Citizens’ request.
B. PDA Exemptions
Unfortunately, the damage caused to the core principles of the PDA by the majority does not end with its holding *457requiring a party to specifically identify requested records that cannot be specifically identified. The majority further holds that the attorney-client privilege codified at RCW 5.60.060(2)(a) falls within the narrow exemptions to disclosure of public documents articulated at RCW 42.17.260(1). Like the former, the latter holding does not come close to conforming to the PDA’s mandate for broad public disclosure.
In accordance with the PDA’s mandate for broad public disclosure, information requested under the PDA must be disclosed unless a specific exemption is applicable. Dawson v. Daly, 120 Wn.2d 782, 789, 845 P.2d 995 (1993); RCW 42.17.260(1). The majority misconstrues the “other statute” exemption of RCW 42.17.260(1) by holding that it incorporates the attorney-client privilege. The majority can reach its conclusion only by reversing the mandate for broad disclosure and creating a broad exemption.
The foundation of the majority’s approach is an assertion that a plain reading of RCW 42.17.260(1) can lead to no other conclusion but that the “other statute” language incorporates RCW 5.60.060(2)(a), which is an “other statute which exempts or prohibits disclosure of specific information or records.” RCW 42.17.260(1). However, a plain reading of both statutes together leads to the opposite conclusion.
RCW 42.17.260(1) states, in pertinent part,
Each agency, in accordance with published rules, shall make available for public inspection and copying all public records, unless the record falls within the specific exemptions of subsection (6) of this section, RCW 42.17.310, 42.17.315, or other statute which exempts or prohibits disclosure of specific information or records.
(Emphasis added.) The plain language directs the agency to disclose records unless a specific exemption applies, and an “other statute which exempts or prohibits disclosure” must be applicable to that agency to be incorporated into RCW 42.17.260(1).
*458The majority mistakenly incorporates the codified attorney-client privilege into the “other statute” exemption even though the attorney-client privilege statute is directed at the attorney, not the agency. The attorney-client privilege statute provides: “An attorney or counselor shall not, without the consent of his or her client, be examined as to any communication made by the client to him or her, or his or her advice given thereon in the course of professional employment.” RCW 5.60.060(2)(a) (emphasis added). While the attorney-client privilege prohibits attorneys from disclosing information, PDA requests are directed at agencies. By ignoring this key distinction, the majority opinion renders ineffectual the PDA’s strong mandate to agencies that they must disclose public information.
The attorney-client privilege also fails to meet the requirements of the PDA because the attorney-client privilege is not an “other statute which exempts or prohibits disclosure. . . .” RCW 42.17.260(1) (emphasis added). The attorney-client privilege conditions disclosure upon consent of the client to disclose; it does not exempt or prohibit disclosure. Abroad condition does not conform to the PDA’s plain language that requires consent by the client to disclose except in narrow, specifically articulated exemptions.
Further, the attorney-client privilege fails the specificity requirement of the “other statute” exemption of the PDA. The “other statute” exemption incorporates into the PDA only another statute “which exempts or prohibits disclosure of specific information or records.” RCW 42.17.260(1) (emphasis added). If another statute exempts specific information or records and meshes with the PDA, it operates to supplement the PDA. Progressive Animal Welfare Soc’y v. Univ. of Wash. (PAWS), 125 Wn.2d 243, 261-62, 884 P.2d 592 (1994). However, in the event of a conflict between the PDA and another statute, the provisions of the PDA govern. RCW 42.17.920. As we pointed out in PAWS, “the Legislature takes the trouble to repeat three times that exemptions under the Public Records Act should be construed narrowly. RCW 42.17.010(11); RCW 42.17.251; RCW 42.17-*459.920.” PAWS, 125 Wn.2d at 260. The statute protecting trade secrets discussed in PAWS exemplifies the type of statute that exempts specific information without conflicting with the PDA’s mandate to construe exemptions narrowly. See PAWS, 125 Wn.2d at 262. Here, the majority does not incorporate a narrow exemption of specific information or records into the PDA, but rather incorporates the extremely general attorney-client privilege which swallows the PDA’s purpose of allowing citizens a right to public records. The holding is, to use a word from the majority opinion, absurd.
Finally, the majority’s argument is inconsistent with the legislative history of the statutory exemptions that created the “other statute” exemption. The “other statute” language was added by the legislature in 1987. Laws of 1987, ch. 403. The legislature made this change in direct response to ornease of In re Rosier, 105 Wn.2d 606, 717 P.2d 1353 (1986). Laws of 1987, ch. 403, § 1.
In Rosier, we read into the PDA a “general privacy” exemption to disclosure and allowed agencies to examine the context of a public records request in order to determine if the agency was required to comply with the request. The legislature specifically rejected this interpretation and amended the language of the PDA. The legislature stated that it “intend [ed] to restore the law relating to the release of public records largely to that which existed prior to the Washington Supreme Court decision in Tn Re Rosier,’ 105 Wn.2d 606 (1986).” Laws of 1987, ch. 403, § 1 (Intent). This revision clarified that the purpose of the 1987 amendments was to restrict the exemptions of the act, not to expand them. Thus, the majority’s position that the attorney-client privilege is fully incorporated into the PDA, is directly at odds with the stated purpose of the amendments.
In short, the majority’s “plain reading” of RCW 42.17.260(1) is done in a vacuum that ignores related statutory context, although we have recently clarified that such an approach is inappropriate. Rather than determining whether an ambi*460guity exists by examining statutory language in isolation, courts must
“consider legislative purposes or policies appearing on the face of the statute as part of the statute’s context. In addition, background facts of which judicial notice can be taken are properly considered as part of the statute’s context because presumably the legislature also was familiar with them when it passed the statute. Reference to a statute’s context to determine its plain meaning also includes examining closely related statutes, because the legislators enact legislation in light of existing statutes.”
Dep’t of Ecology v. Campbell & Gwinn, L.L.C., 146 Wn.2d 1, 11, 43 P.3d 4 (2002) (quoting 2A Norman J. Singer, Statutes and Statutory Construction § 48A:16, at 809-10 (6th ed. 2000)). By failing to consider the statutory context, the majority construes RCW 42.17.260(1) in a manner at odds with clear legislative intent and our recent precedent.
As the majority asserts, the language the legislature used is clear. Unfortunately, the majority misreads it. I would hold that the attorney-client privilege is not an exemption of specific information or records directed at a public agency. Accordingly, the “other statute” exemption of RCW 42.17.260(1) does not incorporate the attorney-client privilege. I dissent.
Madsen, Sanders, and Chambers, JJ., concur with Johnson, J.
Reconsideration denied July 30, 2004.

 I refer hereafter to the Seattle Popular Monorail Authority as ETC.